Citation Nr: 0127368	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  93-20 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's mother



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1985.  The appellant is the veteran's widow.

This appeal arose from a November 1990 rating action of the 
Boston, Massachusetts, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In May 1991, the appellant and the 
veteran's mother testified at a personal hearing at the RO; 
in July 1991, the hearing officer issued a decision which 
confirmed the denial of the benefit sought.  This decision 
was continued by a rating action issued in April 1992.  In 
August 1995, the Board of Veterans' Appeals (Board) remanded 
this case for additional evidentiary development, which was 
followed by a September 1996 rating action which denied the 
issue.  In September 1997, the Board issued a decision which 
denied the benefit sought.

The appellant appealed the Board's September 1997 decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court").  On June 24, 1999, the 
Court rendered a decision which reversed the Board's decision 
and returned the case to the Board for development consistent 
with its opinion.  A copy of the Court's decision has been 
included in the claims file.

In May 2000, the Board remanded this case for additional 
development.  Following compliance with this remand, the case 
was returned to the Board.


FINDINGS OF FACT

1.  The veteran's cause of death, based on the death 
certificate, was gastrointestinal bleeding due to or as a 
consequence of thrombocytopenia due to or as a consequence of 
leukemia.

2.  At the time of his death, the veteran was service-
connected for chondromalacia of both knees, each assigned a 
noncompensable evaluation; status post right scaphoid 
fracture, assigned a noncompensable evaluation; and status 
post fracture of the proximal phalanx, right thumb, assigned 
a noncompensable evaluation.

3.  Acute lymphocytic leukemia (ALL) was not present in 
service; this condition was first diagnosed some three years 
following his discharge.

4.  The veteran was not exposed to ionizing radiation during 
his period of service.

5.  The veteran's service-connected chondromalacia of both 
knees, status post right scaphoid fracture and status post 
fracture of the proximal phalanx, right thumb did not cause 
or combine in any way to accelerate his death, nor did they 
render him materially less able of resisting the disease 
process causing death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service, to include 
exposure to ionizing radiation, did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1131, 1310, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309(d); 3.311 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the 
appellant's claim, and no further assistance is required in 
order to comply with the VA's statutory duty to assist her 
with the development of facts pertinent to her claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  Specifically, VA has obtained the veteran's 
service medical records, personnel records (to include his 
DD-1141, Record of Occupational Exposure to Ionizing 
Radiation), post-service treatment records, statements from 
treating physicians and the opinion of an Independent Medical 
Expert (IME).  The VA's duty to notify the appellant of the 
evidence necessary to substantiate her claim has also been 
met.  See 5103 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  
The RO informed her of the need for such evidence in the 
statement of the case and the subsequent supplemental 
statements of the case.

VA issued regulations to implement the Veterans Claims 
Assistance Act (VCAA) in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c) and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45, 
629.  Accordingly, in general where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied.

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2001).

According to 38 C.F.R. § 3.309(d) (2001) certain diseases can 
be service-connected in a radiation exposed veteran if they 
become manifest to a compensable degree at any tome after 
discharge.  These include: leukemia, thyroid cancer, breast 
cancer, cancer of the pharynx, esophagus cancer, stomach 
cancer, small intestine cancer, pancreatic cancer, multiple 
myeloma, lymphomas (except Hodgkin's disease), bile duct 
cancer, gall bladder cancer, urinary tract cancer (this term 
means the kidneys, renal pelves, ureters, urinary bladder and 
urethra), cancer of the salivary glands bronchiolo-alveolar 
carcinoma, and primary liver cancer.  A radiation exposed 
veteran is one who, while serving on active duty, was exposed 
to a radiation risk activity.  These activities include on-
site participation involving atmospheric detonation of a 
nuclear device, occupation of Hiroshima or Nagasaki between 
August 6, 1945 and July 1, 1946, and internment as a POW of 
the Japanese who was subject to the same degree of exposure 
as a member of the Hiroshima or Nagasaki occupation forces.

According to 38 C.F.R. § 3.311 (2001), in all claims in which 
it is established that a radiogenic disease became manifest 
after service, but not to a compensable degree, and it is 
contended that that disease was the result of exposure to 
ionizing radiation, an assessment will be made as to the size 
and nature of the radiation dose or doses.  Where there is a 
range of doses to which the veteran may have been exposed, 
exposure at the highest level will be presumed.  Dose 
information will be requested in claims based on exposure to 
atmospheric nuclear weapons testing, exposure due to 
participation as a member of the Hiroshima or Nagasaki 
occupation forces, and in all other claims of exposure to 
ionizing radiation.  Radiogenic diseases consist of the 
following: all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia, thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, 
nonmalignant thyroid nodular disease, urinary tract cancer, 
prostate cancer, and lymphomas other than Hodgkin's disease.

The appellant has argued that the leukemia that ultimately 
resulted in the veteran's death was due to exposure to 
ionizing radiation in service; in the alternative, she has 
also alleged that the knee pain for which he was treated in 
service was misdiagnosed as chondromalacia patellae and was 
actually an early manifestation of the ALL that resulted in 
his death.

Some of the basic facts are not in dispute.  The death 
certificate indicates that the cause of the veteran's death 
was gastrointestinal bleeding due to or as a consequence of 
thrombocytopenia due to or as the consequence of leukemia.  
At the time of his death, service connection was in effect 
for the following: chondromalacia of both knees, each 
assigned a noncompensable evaluation; status post right 
scaphoid fracture, assigned a noncompensable evaluation; and 
status post fracture of the proximal phalanx, right thumb, 
assigned a noncompensable evaluation.

The veteran's service medical records included a February 13, 
1984 stool specimen, which found many polymorphonuclear 
leukocytes.  He was diagnosed with bilateral chondromalacia 
in June 1984.  There was a normal complete blood count (CBC) 
on November 30, 1984.  In other words, there was no 
indication in the service medical records of the presence of 
leukemia.  These records also included the DD-1141, Record of 
Occupational Exposure to Ionizing Radiation; this showed no 
exposure during service.  His primary military occupation was 
hull maintenance technician.

The veteran's personnel records included a statement that he 
had signed in July 1983, which indicated that he was aboard a 
vessel that was capable of carrying nuclear weapons.  This 
statement indicated that there was a control program in 
effect that would ensure that those serving aboard this 
vessel would be exposed to no more radiation than that to 
which the general public was exposed.

Between June and July 1986, the veteran was hospitalized for 
the treatment of serious injuries suffered in a motorcycle 
accident.  He had sustained a compound fracture of the right 
tibia and fibula, a fracture of the right great toe and a 
metatarsophalangeal dislocation and multiple fractures of the 
metatarsal of the right foot.  Numerous CBC's were consistent 
with his severe trauma and wound infection; however, there 
was no suggestion of the existence of leukemia.  Additional 
private treatment records developed between November 1986 and 
June 1988 included several CBC's which did not reveal the 
presence of acute lymphocytic leukemia.  This disorder was 
diagnosed in July 1988.

The veteran was hospitalized between September and October 
1989 for the treatment of a fever which had developed after 
reinduction chemotherapy.  This again noted his diagnosis of 
ALL in July 1988.  Between October 1988 and May 1989, he had 
been treated with four doses of MACHO.  In June 1989, he 
complained of increased right lower extremity pain and a bone 
biopsy revealed leukemic infiltration.  His disease was noted 
to have recurred and he was treated between September 9 and 
14, 1989 with reinduction chemotherapy; after he developed a 
fever, he was admitted.  On September 28, he developed an 
increased nodularity in the right lower extremity, which was 
similar to previous leukemic infiltrates.  A bone aspirate 
showed leukemic infiltration with 50 to 60 percent blasts.

The veteran was readmitted on October 10, 1989 with severe 
right lower extremity pain.  He displayed generalized 
guarding secondary to pain.  There was a large 3-4 cm nodule 
in the right upper thigh.  Reinduction chemotherapy was 
restarted.  On October 13, a lumbar puncture revealed 
infiltration with blast cells.  He had persistent 
thrombocytopenia and anemia, which was supported with 
platelets and blood transfusions.  He then developed 
spontaneous retinal hemorrhages.  In October 19, he had an 
acute upper gastrointestinal bleed with hematemesis.  His 
hematocrit dropped to 18 and he was treated with intravenous 
Zantac.  His hematocrit stabilized for several days.  Four 
days later, he developed recurrent melena, which required 8 
units of blood to treat.  An upper endoscopy showed diffuse 
hemorrhagic esophagitis, hemorrhagic gastritis and 
hemorrhagic duodenitis.  This required multiple transfusions 
for treatment.  On November 1, he had markedly increased 
diffuse bony pain; at that time, his blood count showed 100 
percent blasts.  The physicians discussed the grave prognosis 
with the veteran and he expressed his wish that no 
extraordinary measures be taken to prolong his life.  On 
November [redacted], he developed massive upper gastrointestinal bleed 
and was extremely agitated.  He died later that day.

In March 1990, the appellant submitted a statement from a 
service comrade of the veteran.  He referred to his own work 
around nuclear submarines, particularly what he described as 
"mini-subs," which he indicated were highly radioactive.  
He also indicated that there were numerous "drills" which 
he indicated could have "covered" a real spill, although he 
admitted that he knew of no such spills.  However, this 
statement did not refer to the veteran or to the veteran's 
specific duties.

An April 24, 1990 statement from K. B. M., M. D., indicated 
that the veteran had first presented with complaints of 
fatigue in July 1988; ALL was subsequently diagnosed.  He had 
a complete remission, but relapsed within 19 months.  It was 
then stated that

Apparently, during his time in service, he was 
exposed to low-level ironizing (sic) radiation 
while serving as a Hull technician...Low-level, 
constant exposure to radiation has been implicated 
in the development of many leukemias.  It is my 
professional opinion, that this may be 
etiologically related to the development of his 
leukemia.

The appellant submitted correspondence in June 1990, in which 
she referred to a conversation that she had with the veteran 
in October 1989 during which he indicated that he had been 
exposed to ionizing radiation on several occasions as a hull 
maintenance technician.  She commented that he had constant 
trouble with his knees and that he had never healed properly 
after the motorcycle accident, that he had had numerous 
infections and operations on his right leg.  She denied that 
he had ever been exposed to any cancer causing agents before 
or after service.

The appellant then submitted an article which described the 
duties of a hull maintenance technician.  These duties 
included the following:  to plan, supervise and perform the 
tasks necessary for fabrication, installation and repair of 
all types of structures, shipboard and shore-based plumbing 
and piping systems; qualification in the skills and use of 
damage control, chemical, biological and radiation defense 
and firefighting equipment; tasks in the field of shipboard 
damage control; as well as training others in these tasks.

In May 1991, the veteran's first wife submitted a statement 
in which she stated that the veteran had served as a welder 
on submarines and in the shop.  She stated that he had worked 
in a restricted area, where he had to show identification to 
enter.  When he worked in what she referred to as this 
"radiated" area, he never wore protective clothing.

The appellant submitted numerous articles which stated that 
one of the primary presenting symptoms of leukemia is the 
sudden onset of pain in the large weight-bearing joints.  The 
pain, swelling and tenderness in the joints is migratory in 
nature.

The appellant and the veteran's mother testified at a 
personal hearing at the RO in May 1991.  The appellant 
reiterated her belief that the knee pain that he complained 
of in service following a trauma was really the onset of his 
leukemia, which went undiagnosed.  His mother stated that she 
had visited the veteran and he had pointed out the restricted 
area where he had worked.

On October 2, 1991, a physician who had treated the veteran 
noted that he had been diagnosed with ALL.  He had also 
apparently been exposed to radiation in the service.  His 
father's death from chronic lymphocytic leukemia (CLL) was 
noted.  The physician then stated that "[i]n my professional 
opinion, there is no association of acute lymphocytic 
leukemia with a family of chronic lymphocytic leukemia.  In 
adults, ALL is not considered a hereditary disorder."

In October 1995, the National Personnel Records Center 
indicated, in response to the RO's request, that the 
veteran's DD-1141, Record of Occupational Exposure to 
Ionizing Radiation, had already been provided.  There was no 
additional DD-1141 on file.  On February 29, 1996, the Naval 
Dosimetry Center indicated that they were responsible for 
maintaining a computer registry of all Navy and Marine 
personnel's occupational exposure histories since 1947.  They 
stated that "[a]fter searching the data base, no records 
were found concerning [the veteran]."  On October 11, 2000, 
the Office of the Chief of Naval Operations indicated that 
they do not maintain a data base on radiation exposure.  In 
October 17, 2000, the Naval Dosimetry Center again stated 
that they had no records pertaining to the veteran.

On June 29, 2001, this case was referred to the Veteran's 
Health Administration (VHA) for an opinion; this opinion was 
rendered on August 6, 2001.  The Board asked the three 
following questions:

1.  Is acute lymphocytic leukemia, the disease that 
resulted in the veteran's death, the same disorder 
as chronic lymphocytic leukemia?;

2.  Are the polymorphonuclear leukocytes and the 
knee pain (which was diagnosed as chondromalacia 
patellae in service) the early manifestations of 
the acute lymphocytic leukemia that ultimately 
resulted in the veteran's death?; and 

3.  Were the polymorphonuclear leukocytes noted in 
a stool sample in service the early manifestations 
of the acute lymphocytic leukemia that ultimately 
resulted in the veteran's death?

The expert responded that ALL, from which the veteran died, 
was a very different disease from CLL.  It was commented that 
CLL was the most common form of leukemia in the Western 
Hemisphere, usually effecting an older population (the median 
age was noted to be 55 to 60).  Victims of CLL are often 
asymptomatic and the disease is usually only detected by a 
routine CBC.  ALL, however, is more common in children and 
less common in adults.  Symptoms usually have an abrupt 
onset, often being present for only days or at most several 
weeks.  It was noted that ALL was clearly distinguishable 
from CLL in tests.  Without treatment, ALL will result in 
death within weeks or months of diagnosis.  The expert stated 
that "CLL and ALL are clearly different diseases with 
different presentations, natural histories, diagnostic 
criteria and treatments.  This patient did not have CLL by 
any criteria, especially given that he had a CBC on 9/21/87 
showing only 1636 lymphocytes.  The diagnosis of ALL is 
correct."

In response to the Board's second question, the expert stated

2.  This patient's knee pain developed in service 
and he was given service connection for 
chondromalacia patellae.  As discussed above, ALL 
is not an indolent disease but rather is 
characterized by acute presentations usually with 
symptoms manifesting days to weeks before 
diagnosis.  It is impossible that his symptoms 
while in service and prior to discharge in 1985, 
were manifestations of his ALL that was diagnosed 
in 1988.  Supporting this argument is a CBC from 
9/21/87 showing a normal WBC, hemoglobin and 
platelet count.  Over 90 % of ALL patients will 
have hematologic abnormalities; thus this normal 
CBC from 1987 is not consistent with a diagnosis of 
ALL at this time point, much less in 1985.  Also it 
should be noted that polymorphonuclear leukocytes 
(PMNs) are normal circulating cells and are from a 
different lineage of cells than those of ALL.  Thus 
the finding of PMNs is not indicative of ALL.

In response to the third question, the expert stated that

3.  The finding of PMNs in stool samples suggests a 
bowel infection.  As discussed above, PMNs are 
cells in the granulocytic series of white cells 
which is clearly distinct from the lymphoid series.  
PMNs are mature cells and their presence is not at 
all indicative nor a manifestation of ALL.

On October 30, 2001, the appellant submitted correspondence 
from the veteran's treating physician.  It was stated that 

[The veteran] was a patient of mine with a 
diagnosis of acute lymphocytic leukemia.  [The 
veteran] was diagnosed in July 1998 (sic) with high 
risk ALL.  Initially, he responded to treatment but 
his disease rapidly recurred and he died as a 
consequence of his acute lymphocytic leukemia.

[The veteran] was exposed to ionizing radiation 
while he was in the United States Navy and 
stationed in Groton, CT.  He reported to me that he 
worked from February 1983 through May 1984 at which 
time he reports that he was exposed to an ionizing 
radiation facility.  He denied any other exposure 
to known hematotoxic agents.

The etiology of his ALL his unknown.  Individuals 
exposed to ionized radiation have an increased 
incidence of acute leukemia.  I believe that his 
reported exposure to ionizing radiation during this 
period of time may have contributed to the 
etiological event in the development of ALL.  A 
number of studies have documented that high and low 
levels of ionizing radiation have contributed to 
the development of acute leukemia.  [The veteran] 
did not have chronic lymphocytic leukemia (CLL).  
The association of CLL and ionizing is less clear.  
While all leukemias share a common impaired 
maturation and proliferation, CLL and ALL are 
fundamentally different diseases.  The patients 
chondromalacia and PMN's in the stool were not 
manifestations of his ALL.

In the instant case, the evidence of record does not 
establish that the veteran's cause of death can be service-
connected under any of the laws noted above.  The evidence 
indicated that the veteran died from a gastrointestinal bleed 
due to or as a consequence of thrombocytopenia due to or as a 
consequence of leukemia.  The appellant has initially argued 
that the veteran's leukemia was caused by exposure to 
ionizing radiation in service.  Clearly, based upon the 
opinions quoted above, ALL is a distinct disorder from CLL.  
As a consequence, it is found that ALL is a form of leukemia 
which can be service-connected if it manifests in a 
radiation-exposed veteran (see 38 C.F.R. § 3.309(d)(2)); it 
is also a radiogenic disease listed under 38 C.F.R. § 3.311.  
A radiation-exposed veteran is one who participated in a 
radiation risk activity.  38 C.F.R. § 3.309(d)(3)(i) (2001).  
A radiation risk activity is defined as onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki between 
August 6, 1945 and July 1, 1946; internment as a prisoner of 
war during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
forces in Hiroshima or Nagasaki between August 6, 1945 and 
July 1, 1946; and service in which the service member was, as 
part of official duties, present during a total of at least 
250 days before February 1, 1992, on the grounds of a gaseous 
diffusion plant located in Paducah, Kentucky, Portsmouth, 
Ohio, or the area identified as K25 at Oak Ridge, Tennessee, 
if, during such service the veteran (a) was monitored for 
each of the 250 days of such service through the use of 
dosimetry badges for exposure at the plant of the external 
parts of veteran's body to radiation; or (b) served for each 
of the 250 days of such service in a position that had 
exposures comparable to a job that is or was monitored 
through the use of dosimetry badges; or (c) service before 
January 1, 1974 on Amchitka Island, Alaska, if, during such 
service, the veteran was exposed to ionizing radiation in the 
performance of duty related to Long Shot, Milrow or Cannikin 
underground nuclear tests.  See 38 C.F.R. § 3.309(3)(ii)(A), 
(B), (C), (D) (2001).  Clearly, the record does not support a 
finding that the veteran was a radiation-exposed veteran 
under 38 C.F.R. § 3.309(d) since there is no evidence that he 
engaged in a radiation risk activity as defined above.  
However, he did die from a radiogenic disease listed under 
38 C.F.R. § 3.311.  Since he did die of such a disorder, and 
because the appellant has argued that it was caused by 
radiation exposure, several attempts were made to ascertain 
his degree of exposure.  Unfortunately, any exposure to 
radiation could not be established.  The National Personnel 
Records Center provided a copy of the veteran's DD-1141, 
which showed no exposure.  Moreover, the Naval Dosimetry 
Center indicated in October 1995 and in October 2000 that 
there were no records in their data base concerning the 
veteran.  Therefore, while the veteran may have died of a 
disease listed as a radiogenic disease, there is no 
indication in the record that he had ever been exposed to 
ionizing radiation during his service.  The veteran's private 
physician has rendered more than one opinion that low-level 
exposure to ionizing radiation may have caused ALL in the 
veteran; however, he was assuming such exposure as reported 
to him by the veteran and the appellant.  There is no 
suggestion that this physician reviewed the veteran's service 
and personnel records which showed no such exposure.  As a 
consequence, service connection for the cause of the 
veteran's death pursuant to 38 C.F.R. §§ 3.309(d) or 3.311 
has not been established.

The appellant has also argued that the knee pain that the 
veteran experienced in service was misdiagnosed as 
chondromalacia, and that these complaints were an early 
manifestation of his leukemia.  Therefore, she argued that 
direct service connection for the cause of his death is 
warranted.  However, the evidence of record leaves no doubt 
that leukemia was never found in service.  Significantly, a 
blood test obtained in October 1984, after the diagnosis of 
chondromalacia, was completely within normal limits, with no 
suggestion of the presence of leukemia.  The appellant has 
submitted articles which suggest that one of the primary 
presenting symptoms of leukemia is pain in the weight bearing 
joints.  However, this is only a generic medical treatise, 
which provides no indication that the knee symptoms in this 
veteran were anything other than the diagnosed 
chondromalacia.  Therefore, these articles do not provide a 
sufficient basis upon which to award service connection, 
particularly in light of the negative service medical 
records.  See Saks v. West, 11 Vet. App. 314 (1998).  
Finally, the VHA opinion prepared in August 2001 clearly 
found, after a review of the entire record, that the knee 
pain experienced by the veteran in service was not a symptom 
of leukemia.  It was noted that these symptoms first 
presented in the early 1980's while his leukemia was not 
diagnosed until 1988.  Since the presenting symptoms of ALL 
manifest only days to weeks before the diagnosis, the knee 
pain that was present several years prior to the veteran's 
1988 diagnosis of leukemia could not possibly have been a 
presenting symptom.  This argument by the VHA opinion was 
supported by a CBC obtained in September 1987, which showed a 
normal WBC, hemoglobin and platelet count.  Therefore, this 
normal CBC in 1987 was not consistent with a diagnosis of 
leukemia (which would demonstrate hematologic abnormalities) 
in 1987, let alone in 1985.  The VHA opinion also noted that 
the PMNs found in service were not indicative of ALL since 
these are normal circulating cells.  Therefore, there is no 
evidence of record that supports the appellant's argument 
that the knee pain experienced by the veteran in service was 
an early manifestation of the later diagnosed fatal ALL.  
While the appellant has expressed her belief that the 
inservice knee complaints represented the onset of the 
veteran's ALL, she is not competent, as a layperson, to 
render an opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App.. 492 (1992).

Finally, there is no suggestion in the record, and the 
appellant has not argued, that the veteran's service-
connected chondromalacia of both knees; status post right 
scaphoid fracture; and status post fracture of the proximal 
phalanx, right thumb, all assigned noncompensable 
evaluations, played any contributory role in the veteran's 
cause of death.  None of the evidence of record suggests an 
etiological relationship between these service-connected 
disorders and the veteran's death from leukemia.

In conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.



ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

